THE THIRTEENTH COURT OF APPEALS

                                   13-21-00291-CV


 Castine McIlhargey and Jody McIntyre, Individually, and Derivatively on Behalf of A+
                           Pro Recovery and Towing, LLC
                                         v.
Erik M. Hager, Jason Rios, Eduardo Pena, Joanna Pena, and South Padre Towing and
                                  Recovery, LLC


                                   On Appeal from the
                    107th District Court of Cameron County, Texas
                      Trial Court Cause No. 2020-DCL-03294-A


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

October 28, 2021